DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Election/Restrictions
	Applicant had, previously, elected claims 1-22 and withdrawn claims 23-30 without traverse on 2020/04/02. Applicant’s remarks regarding possible rejoinder of the claims or the right to file a divisional application is acknowledged.
           Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 13-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oie et al. (US 2017/0240850 A1).
Regarding claims 1, 3-5 and 7, Oie teaches a liquid semiconductor device cleaning composition comprising a fluorine containing compound such as sodium fluoride, potassium fluoride or cesium fluoride in the amount of 0.01-4.5%; [ 0027, 0041, 0044], a corrosion inhibitor (such as pyrazole) in the amount of 0.005-10%; [abstract, 0029, 0116, claim 4], a calcium compound such as calcium hydroxide and calcium carbonate in the amount of 0.000001 w% (or 10 ppb) to 0.5 w%; [0046, 0052], wherein the ratio of calcium compound to corrosion inhibitor (claim 1; 1x10-6/(0.005-10)= 2x10-5 to 1x10-7) is about the same range as claimed. Oie further teaches organic solvent (claim 4) such as alcohol; [0060], water (claim 5) in the amounts of 40-80%; [deduced from paragraph 0026], inorganic acids (claim 7) such as phosphoric and hydrochloric acid; [0110, table 3]. It is noted that the amount of organic solvent (i.e. alcohols such as ethanol, propanol: PGPub; 0202, 0206) is not expressly taught by Oie. However, this is construed as an adjustable amount in view of the varying amount of water and complete solubility of alcohol in it.
 	Regarding claims 1 and 6, the instantly claimed range of mass content ratio of calcium to fluorine compounds (Ca/F = 1x 10-6/(0.01-4.5) = 1x10-4 to 2.2x10-7) is not fully anticipatory (0.5/0.005 =100 the highest ratio) when the ratios of both correspond- ing ranges are calculated (i.e. 0.5/0.005 =100 the highest ratio). However, there is a considerable overlap (about 50%) is present which renders it obvious. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990), [MPEP 2144.05, R5].
claim 6), it should be noted that the alcohol solvent must be water soluble in order to remove all residue from the device. Therefore, it would have been obvious, at the time before the effective filling date of invention, to experimentally determine the optimum amount of each component in order to maximize the final quality of prepared semiconductor device.
 Regarding claims 8 and 13-15, Oie’s composition comprises the inorganic acids of HCl (1%) and H3PO4 (1.35%) that could be used individually or in combination; [0110, table 3]. Therefore, the calculation of ratio of the acid(s) to corrosion inhibitor (00.5-10%) renders the claim obvious. In addition, Oie teaches an oxidizing agent such as hydrogen peroxide for 0.5-6 w%; [abstract, 0047, 0111], wherein the calculation of the claimed ratio (inorganic acid / oxidizing agent) renders the claim obvious as well.
Regarding claims 16 and 18,  The Oie does not, expressly teach the pH and viscosity of the composition.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. viscosity and the pH, would expectedly be achieved by a composition with all the claimed ingredients. In fact the amount of inorganic acids taught by Oie do render the claimed acidic pH range obvious.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claims 19-22, Oie teaches that the semiconductor substrate device comprises cobalt and tungsten alloys; [0040].  Furthermore, it has been held that a recitation with respect to the manner in which a claimed article, or composition, is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitation.  Ex parte Masham, 2 USPQ2d 1647 (1987), [MPEP 2114, R-1].  It would have been obvious to apply the Oie’s composition on a cobalt or tungsten layer with the same results.  Oie teaches the substrate layers comprising SiN and SiOC; [0062, 0065], and a resist film is formed on the semiconducting device; [0003]. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oie et al. (US 2017/0240850 A1) as applied to claim 1, and further in view of Oie et al. (US 2017/0335248 A1).
Regarding claims 9-12,  Oie does not teach the lead compound. However, the analogous art of Oie-248 teaches a similar composition comprising lead compound (lead perchlorate) as an oxidizing ingredient in the amount of 0.000001% (=10 ppb) to 5 w%; [0055, 0079, claim 4].  At the time before the effective filling date of invention, it 4)2) per mole of compound when compared to the alkaline metal (i.e. Na) perchlorates. Note that the claimed ratios of “lead / inorganic acid”, and “lead / corrosion inhibitor” are rendered obvious by the division of their corresponding amounts. Inorganic acids are HCl (1%) and H3PO4 (1.35%); [Oie-850: 0110, table 3]. The content of lead, in ppb range, is on a touching range when compared with the value of Oie-248. However, this could be experimentally adjusted by an addition of lead perchlorate to Oie-850 composition in the claimed amount, since there can be more than one oxidant present in the composition; [Oie-850: 0046].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oie et al. (US 2017/0240850 A1) as applied to claim 1, and further in view of Chou et al.  (US 2077/0254476 A1).
Regarding claim 17,  Oie does not teach the instantly claimed fluorine compounds.  However, the analogous art of Chou teaches a semiconducting substrate cleaning composition comprising a fluorine compound such as tetramethylammonium fluoride in the amount of 0.5-2%; [0026, 0028, 30, claims 7 & 18]. At the time before the effective filing date of invention, it would have been obvious to add the tetramethylammonium fluoride of Chou to Oie’s composition with the motivation of further removing the inorganic by-products from the substrate as taught by Chou above.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Oie et al. (US 2017/0240850 A1) in view of Chou et al.  (US 2077/0254476 A1).
Regarding claims 31-33,  Oie teaches a liquid semiconductor device cleaning
composition comprising a fluorine containing compound such as sodium fluoride, potassium fluoride or cesium fluoride in the amount of 0.01-4.5%; [ 0027, 0041, 0044], a corrosion inhibitor (such as pyrazole) in the amount of 0.005-10%; [abstract, 0029, 0116, claim 4], a calcium compound such as calcium hydroxide and calcium carbonate in the amount of 0.000001 w% to 0.5 w%; [0046, 0052], wherein the ratio of calcium to fluorine compounds (Ca/F = 1x 10-6/(0.01-4.5) = 1x10-4 to 2.2x10-7) is not fully anticipatory (0.5/0.005 =100 the highest ratio) when the ratios of both corresponding ranges are calculated (i.e. 0.5/0.005 =100 the highest ratio). However, there is a considerable overlap (about 50%) is present which renders it obvious.
Regarding claim 31,  Oie does not teach the instantly claimed fluorine compounds.  However, the analogous art of Chou teaches a semiconducting substrate cleaning composition comprising a fluorine compound such as tetramethylammonium fluoride in the amount of 0.5-2%; [0026, 0028, 30, claims 7 & 18]. At the time before the effective filing date of invention, it would have been obvious to add the tetramethyl-ammonium fluoride of Chou to Oie’s composition with the motivation of further removing the inorganic by-products from the substrate as taught by Chou above.
Regarding claims 32-33, Oie’s composition comprises the inorganic acids of HCl (1%) and H3PO4 (1.35%) that could be used individually or in combination; [0110, table 3].   Therefore, the calculation of ratio of the acid(s) to corrosion inhibitor (0.005-10%) renders the claim obvious. 

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Oie et al. (US 2017/0240850 A1), Chou et al.  (US 2077/0254476 A1) as applied to claim 31, and further in view of Oie et al. (US 2017/0335248 A1).
Regarding claims 34-36,  Oie does not teach the lead compound. However, the analogous art of Oie-248 teaches a similar composition comprising lead compound (lead perchlorate) as an oxidizing ingredient in the amount of 0.000001 to 5 w%; [0055, 0079, claim 4].  At the time before the effective filling date of invention, it would have been obvious to add the lead perchlorate of Oie-248 to Oie-850 with the motivation of delivering more oxidizing activity (Pb(ClO4)2) per mole of compound when compared to the alkaline metal (i.e. Na) perchlorates. Note that the claimed ratios of “lead / inorganic acid”, and “lead / corrosion inhibitor” (see claims 10-11 above) are rendered obvious by the division of their corresponding amounts. The content of lead, in ppb range, is from a touching to higher than what is taught by Oie-248. However, this could be adjusted, experimentally, by an addition of lead perchlorate to Oie-850 composition in the claimed amount, since there can be more than one oxidant present in the composition; [Oie-850: 0046].

Claim 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Oie et al. (US 2017/0240850 A1) in view of Oie et al. (US 2017/0335248 A1).
Regarding claims 37,  Oie teaches a liquid semiconductor device cleaning composition comprising a fluorine containing compound such as sodium fluoride, potassium fluoride or cesium fluoride in the amount of 0.01-4.5%; [ 0027, 0041, 0044], a corrosion inhibitor (such as pyrazole) in the amount of 0.005-10%; [abstract, 0029, 0116, claim 4], a calcium compound such as calcium hydroxide and calcium carbonate -6/(0.01-4.5) = 1x10-4 to 2.2x10-7) is not fully anticipatory (0.5/0.005 =100 the highest ratio) when the ratios of both corresponding ranges are calculated (i.e. 0.5/0.005 =100 the highest ratio). However, there is a considerable overlap (about 50%) is present which renders it obvious.
Regarding claims 37 and 40-41,  Oie does not teach the lead compound. However, the analogous art of Oie-248 teaches a similar composition comprising lead compound (lead perchlorate) as an oxidizing ingredient in the amount of 0.000001% (10 ppb) to 5 w%; [0055, 0079, claim 4].  At the time before the effective filling date of invention, it would have been obvious to add the lead perchlorate of Oie-248 to Oie-850 with the motivation of delivering more oxidizing activity (Pb(ClO4)2) per mole of compound when compared to the alkaline metal (i.e. Na) perchlorates. Note that the claimed ratios of “lead / inorganic acid”, and “(lead / corrosion inhibitor)” are rendered obvious by the division of their corresponding amounts. The content of lead, is at a touching range when compared with the value of Oie-248. However, this could be experimentally adjusted by an addition of lead perchlorate to Oie-850 composition in the claimed amount, since there can be more than one oxidant present in the composition; [Oie-850: 0046].  Note that with regard to the amount of lead, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  [MPEP 2131.03, R6].
Regarding claims 38-39,  Oie’s composition comprises the inorganic acids of HCl (1%) and H3PO4 (1.35%) that could be used individually or in combination; [0110, table 3]. Therefore, the calculation of ratio of the acid(s) to corrosion inhibitor (0.005-10%) renders the claim obvious. In addition, Oie teaches an oxidizing agent such as
 hydrogen peroxide for 0.5-6 w%; [abstract, 0047, 0111], wherein the calculation of the claimed ratio (inorganic acid / oxidizing agent) renders the claim obvious as well.

Response to Arguments
Applicant's arguments filed 2021/03/08 have been fully considered but they are not persuasive. Because;
A-  In response to applicant’s argument (page 12) that; “Oie discloses concentration ranges. Oie specifically discloses that “the concentration of the alkali metal compound contained in the cleaning solution of the present invention is 0.001 to 7% by mass” (see 0044) and “the concentration of the anticorrosive contained in the cleaning solution of the present invention is 0.005 to 10% by mass” (see 0051).”, it should be noted that:  I)- for the sake of clarification, the cited alkali metal compound (NaF; 0041) is actually taken as fluoride-containing compound as identically claimed by applicant.  II)- Applicant’s citation of the values of 0.001 to 7% for alkali metal compound is not the only range taught for this ingredient. The cited amount of 0.01-4.5% is also taught by Oie as a preferred range; [0042]. The corresponding calculation of ratios for rendering this limitation obvious is shown above on rejection of claim 1.  The amounts of corrosion inhibitor and calcium compounds (please see the same paragraph on claim 1 rejection above) are used to do the same calculation of ratios, and thus renders applicant’s argument not persuasive. 

C- In response to applicant’s argument on the amount of lead please see the claims 10-11 and 37 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                       Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2021/05/16


/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767